Citation Nr: 1217588	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  07-39 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for a left eye disability, claimed as a vision problem.


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1977 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the claims on appeal.

In a March 2012 statement, the Veteran stated that he no longer wished for his current representative to act on his behalf. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In correspondence received in March 2012, the Veteran requested a hearing before the Board to be held via videoconference.  As such a hearing has not yet been conducted, the RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board via videoconference. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


